Citation Nr: 0533990	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  96-35 978	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to a service-connected left shoulder 
disability and left varicocele.

2.  Entitlement to an increased evaluation for adhesive 
capsulitis of the left shoulder, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION


The veteran served on active duty from November 1988 to 
August 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1996 and June 1998 rating decisions 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has testified that he is currently being treated 
at the pain clinic at the VA Medical Center (VAMC) in 
Nashville, Tennessee.  The RO must contact the VAMC in 
Nashville and obtain all records from this treatment 
including X-rays and other specialized testing results dated 
from 2001 to the present.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).

The veteran should also be afforded a VA examination to 
determine the extent of his current left shoulder disability.  
This examination should consider objective criteria such as 
limitation of motion, and should also address the pain and 
limitation of function, weakness, fatigability, etc. caused 
by pain.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
examination report should specifically address the rating 
criteria, and X-rays should be ordered, if indicated.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) 
(duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  In 
addition, the veteran should be provided a VA examination to 
determine the etiology of his depression, to include whether 
it is related to service or related to a service-connected 
disability.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991). Where 
proximate causation of the underlying non service-connected 
disability is not shown, secondary service connection may 
still be established for disability resulting from 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities. See Allen, 
supra.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Allen held that the term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to an "impairment of earning capacity, and that 
such definition mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated." 
Allen, 7 Vet. App. at 448. Consequently, the Court concluded 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation." Id. Under this 
decision, two elements must be present in order to support a 
grant of secondary service connection on the basis of 
aggravation: (1) it must be shown that the service connected 
disability aggravates the nonservice connected disability; 
and (2) the degree of increased disability due to the 
aggravation by the service connected disorder over and above 
what the underlying nonservice connected disorder causes must 
be identified, otherwise, there is no identifiable disability 
subject to service connection.

The veteran asserts that his depression is secondary to or 
aggravated by his service-connected left shoulder disability 
or left varicocele.  The RO should provide an examination to 
determine the diagnosis and etiology of the veteran's 
depression and determine if it is secondary to a service-
connected disability or if it is related to service directly.

Because there is medical evidence to obtain, and because new 
examinations are warranted, this case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington DC for 
the following action:

1.  The RO should contact the VAMC in 
Nashville, Tennessee, and obtain all 
treatment records for the veteran dated 
from 2001 to the present.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should schedule the veteran 
for an orthopedic examination of the left 
shoulder.  The claims folder should be 
made available to the examiner for review 
before examination.  The examiner should 
conduct range of motion testing, and all 
other appropriate testing, including X-
rays, if needed.  The examiner should 
determine if there is any nonunion, 
malunion, or dislocation of the clavicle 
or scapula.  Additionally, the examiner 
is requested to offer an opinion as to 
the functional limitation caused by pain 
in the veteran's left shoulder, including 
during flare-ups.   The examiner should 
describe any anatomical changes or 
functional loss, including the inability 
to perform normal working movements with 
normal strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation to a point in time when the 
symptoms are quiescent.  See, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005).  Functional 
loss should be portrayed in terms of 
additional loss of range of motion, if 
feasible.  DeLuca v. Brown, 8 Vet.App. 
202, at 204-206, 208 (1995).  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and etiology of his 
depression, if any.  The claims folder 
should be provided to the examiner.  If 
depression or any other psychiatric 
disability is diagnosed, the examiner 
should discuss the relationship, if any, 
between any such current psychiatric 
disability and the veteran's active 
service or any currently service-
connected disability. The examiner should 
review the veteran's service medical 
records, and the report of VA treatment 
dated December 29, 1995 that indicates 
the veteran has had several significant 
stressors over the past year and a half 
such as the death of his younger brother, 
his shoulder injury and disability, and 
unemployment.  The examiner should also 
review the reports of the VA examinations 
in October 2001 that indicated that a 
painful varicocele can have a major 
impact on a man's mental and physical 
status, and that indicated a diagnosis of 
adjustment disorder with depression and 
anxiety, secondary to chronic medical 
problems, pain, and limitations on his 
lifestyle.  The examiner should opine as 
to whether it is "at least as likely as 
not" (50 percent probability or more) 
that any current psychiatric disability 
is related to service or related to his 
service-connected disabilities, to 
include whether his depression or other 
psychiatric disability has been 
aggravated by his service-connected 
disabilities.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

